Repeal of directives regarding metrology (debate)
The next item is the report by Anja Weisgerber, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a directive of the European Parliament and of the Council repealing Council Directives 71/317/EEC, 71/347/EEC, 71/349/EEC, 74/148/EEC, 75/33/EEC, 76/765/EEC, 76/766/EEC and 86/217/EEC regarding metrology - C6-0467/2008 -.
Mr President, Commissioner Tajani, ladies and gentlemen, I would like to start by offering my sincere thanks to the shadow rapporteurs from the Committee on the Internal Market and Consumer Protection, those who helped produce this report and everyone who contributed to this splendid result. Without the constructive and very open collaboration with both the Commission and with the Belgian Presidency of the Council, it would not be possible to conclude this package tomorrow.
As I am sure you can imagine, I am very satisfied with this result. The repeal of a total of eight outdated and obsolete directives will enable us to take another step in the direction of less bureaucracy in Europe. What is interesting in said directives is that they largely became obsolete because they have already been replaced by international standards that represent the latest state of the art. Member State rules and regulations are often rendered obsolete by harmonised European rules and regulations, after all. In this case, European rules and regulations have become superfluous thanks to international stipulations.
If we want to make progress towards our target of having 25% less bureaucracy in Europe by 2012, we need to nail our colours to the mast now. To put it in the words of the Chair of the High Level Group of Independent Stakeholders on Administrative Burdens, Edmund Stoiber, we in Europe must not only purse our lips, we need to whistle loudly. In other words, our words must be followed up by tangible action. When it comes to that action, the devil is often in the detail, however. This directive repealing eight directives relating to metrology has shown this clearly once again. Measuring instruments for cold water meters for non-clean water, alcohol meters, certain weights, tyre pressure gauges and equipment to measure the standard mass of grain or the size of ship tanks have been replaced, in practice, by more modern digital equipment. The outdated equipment is used increasingly rarely and the rules governing such equipment can thus be abolished. There are also no consequences for the functioning of the internal market or for the high standard of consumer protection, which remains of great importance to us.
Yet the Council has been blocking this package for some time. We have managed, however, to reach a reasonable compromise between the Council and Parliament in the informal trialogue, and even to do so at first reading - which is always the exception rather than the rule for us. The substance of that agreement is as follows: one directive - namely that concerning the calibration of ship tanks - is to be repealed immediately, which is to say, with effect from 1 July 2011, while the remaining seven directives will be repealed once the recast version of the Framework Measuring Instruments Directive (MID), which the Commission is currently working on, has been adopted. The Commission will produce a new proposal for the MID by the end of April 2011. The idea is that the Commission, when reviewing the MID, will also examine whether and, if so, what elements from the old directives should be retained and should therefore be incorporated into the MID to that end. If the Member States provide evidence that certain elements within the seven directives are still necessary, for example, on consumer protection grounds, such as provisions from the directive relating to tyre pressure gauges for motor vehicles, these sections will be incorporated into the Framework Measuring Instruments Directive. Once the recast version of the MID has been adopted, the remaining directives will be repealed.
This is a signal that Europe is serious about cutting red tape and that we are eager to create the conditions for sustainable economic growth. I am proud of the fact that the European Parliament is doing its bit, in this way, to help cut red tape and to produce better, more streamlined and simpler lawmaking.
Allow me just to conclude with a brief word about the correlation tables. These are the tables that the Member States are supposed to draw up in order to document how they have implemented the directive. In the end, we agreed on a less strict wording in this regard. We fought for stricter wordings in future, however, and we achieved our goal in this regard. The Conference of Presidents will champion this cause accordingly to the Council and the Commission. This represents a success that we have the rapporteurs and the shadow rapporteurs to thank for.
Mr President, ladies and gentlemen, I would like to start by congratulating and thanking Mrs Weisgerber for the in-depth work she has done on an intricate and complicated proposal, which has been at the centre of a long debate; her work has therefore not been easy, and the fact that it has been possible to reach an agreement at first reading shows the rapporteur's skill in securing a good agreement.
This decision certainly marks an important stage in the area of simplification and smart regulation. Better regulation must be something that the European institutions increasingly strive for, and the Commission is completely unanimous in wanting to focus on ever better European regulation.
As the rapporteur pointed out, this proposal will actually repeal eight obsolete directives relating to six categories of legal measuring instruments, based on the fact that the instruments covered by the directive in question are now obsolete and that corresponding trade is falling. Furthermore, there are no barriers to trade in technically more advanced substitute products, which do not fall within the scope of the directives.
In future, Member States may wish to enact national rules. However, this will not create new barriers to trade since there are international standards that already fully regulate these old instruments and most of the more advanced substitute products as well.
Pursuant to the World Trade Organisation Agreement on Technical Barriers to Trade, Member States must base their legislation on these international standards. The Treaty on European Union stipulates that Member States must also mutually recognise equivalent products legally sold in another Member State.
The Commission therefore welcomes the first-reading compromise between Parliament and the Council, which provides for the repeal of one directive by July 2011 and of the other seven directives by December 2015.
Lastly, the Commission emphasises the joint statement made by the three institutions and states its willingness to re-examine the arguments in favour of harmonisation presented during the legislative process. As stated, we will refer to those arguments by the end of April 2011 and, where appropriate, submit the legislative proposal in accordance with the principles of better regulation.
Mr President, ladies and gentlemen, I fully support the rapporteur's position in relation to the Commission proposal to repeal eight directives in the field of metrology.
In particular, I welcome the proposal concerning the advisability of giving Member States sufficient time to analyse the possible consequences of a repeal in the context of the review of the Measuring Instruments Directive (MID).
Indeed, while I support the general aims of better regulation and simplification, which are also promoted by the Lisbon Strategy, I think it is imperative to give the Member States the time they need to investigate whether repealing the directives will lead to legal uncertainty. This situation would actually help ease the concerns expressed by the various Member States about not having a reasonable amount of time to tackle the legal vacuum that a repeal would create.
This is therefore an excellent compromise between the position adopted by the Commission, which is in favour of a full repeal of all the directives and against new regulations in this area within the framework of the MID, and the critical positions initially adopted by the Member States with regard to this proposal.
Mr President, Commissioner, I would like to express my thanks to Mrs Weisgerber for the truly collegial collaboration that we enjoyed. I would like to say, on behalf of my group, that I am far from euphoric about the repeal of these eight directives. There are, in fact, a number of outdated measuring instruments for which the rules and regulations are being abolished, but we have noted in the debates that the devil is in the detail, as you yourself have said. It therefore was not always clear whether this route really was the right one to choose. My group will vote in favour of this compromise in light of the fact that we have obtained an assurance from the Commission that it will examine the idea of properly incorporating these measurement instruments into the European Measuring Instruments Directive (MID), which is, of course, being drawn up at the moment, where necessary. This commitment to investigate - this, too, I am assuming - will also be taken very seriously and given earnest consideration. We are voting for the compromise on this condition, well aware that there are still one or two issues that need to be investigated.
As for the correlation tables, I would like to say, at this point, that we have now stated that we are ready to accept the mild wording that is currently to be found in this text but that this is one of the last documents in which we have accepted this, as, for us, this really is about European law, which is created once the Member States have given their consent, being truly and properly implemented. We can only check that, however, if we have the information, and we only get the information from these correlation tables. We will continue to work towards that, at all events.
on behalf of the ALDE Group. - Mr President, I would like to congratulate the rapporteur and the other colleagues who have contributed to this dossier. Although it had initially appeared to be a very technical dossier, in the end, it was very clear that the political decision would find a solution for this report.
There is a need to simplify the acquis communautaire by repealing those directives which contain provisions on means of measurement that are no longer used as a result of technical progress and the use of international standards. The Commission's approach is reasonable. If the mutual recognition principle ensures free movement and no specific barrier exists, then no further additions are needed and the technical specifications should be adopted by the Member States.
However, the repeal of the directive should not lead to any new barriers to free movement or to additional administrative burdens. We also need to ensure that there will be no gaps between the old directives being repealed and the 2004 directive on measuring instruments.
Furthermore, the first reading report adopted in the Committee on the Internal Market and Consumer Protection enabled the inclusion of provisions on the measuring instruments covered by the directives being repealed in the general Measurements Instruments Directive. The Member States have been given more time to investigate whether the repealing of the directives will lead to legal uncertainty.
The report includes a provision that the Commission shall evaluate whether the measuring instruments falling within the scope of the repealed directives need to be included in the scope of the Measurements Instruments Directive. Taking account of the fact that a horizontal decision has also been taken regarding correlation tables, together with other shadow rapporteurs, I propose to support the text agreed at the first reading with the Council.
Mr President, I, too, would like to thank the rapporteur and the shadow rapporteurs for their sterling cooperation. I think I can keep this brief as all the essential points have actually already been addressed.
Clearly, our group will support the compromise, but we are also working on the assumption that the Commission will take another critical look at things in the review of the Measuring Instruments Directive (MID). Clearly, we support the fact that this compromise on the correlation tables was found. This compromise has a time limit on it, however, and in future, the Council must react much more strongly. We are no longer prepared to give way. Ultimately, it must also be possible to monitor the Member States and for that, we urgently need correlation tables.
Mr President, from the outset, I have personally supported the original Commission proposal to repeal all eight directives without compensation. I believe that the Commission proposal was a prime example of the right way to simplify European law and promote the approach of 'better regulation'. We should not push for harmonisation in all areas at any price. We should think about other regulatory instruments than just EU regulations, such as international standards, for example. We should also deploy these alternative regulatory instruments in cases where they would be more effective. With the introduction of regulations in the area of metrology, I would prefer a voluntary system of mutual recognition of national regulations, based on international standards, rather than a top-down centralised harmonisation. I am sorry that Parliament, along with certain Member States, does not support this exceptional and liberal approach of the Commission, preferring instead a conservative approach to eliminating excessive regulation.
Despite everything, however, I would like to thank the rapporteur very much for the effort she has devoted to finding a common compromise solution. I applaud her personal enthusiasm, thanks to which the Commission proposal did not disappear from view, and part of the original intention at least has come through.
Mr President, ladies and gentlemen, we are in favour of the report on metrology. It is a very technical text and one on which we have been waiting to vote in plenary for months.
The report, which sailed through the competent committee, was submitted last March, and the situation has dragged on for so long because an agreement on the associated correlation tables had to be reached within the Council, between the 27 Member States.
The real problem is that the European Commission has still not presented the proposal for a directive on measuring instruments, which should supersede the obsolete directives that we are repealing today and regulate this matter once and for all. I wish to criticise the Commission for having reached the stage where it is abolishing the obsolete directives without having presented, at the same time, a proposal to revise the Measuring Instruments Directive. Such behaviour is unjustifiable, and it is a long way from meeting the needs of businesses and citizens.
At the same time, I would criticise the excessive fear of those who believe that the law of the Member States is incapable of filling the gap during the vacatio legis. Fortunately, European businesses have a system of international standards for the sector that is independent of, and goes beyond, EU rules. Therefore, the fears of a disaster happening in the period between the promulgation and entry into force of the directives are unfounded.
Businesses will fill the legislators' gaps with their trade organisations, with their skills, with the rules that they have set themselves in order to create a dynamic and balanced market. We must remember our businesses, which continue to operate in Europe with great difficulty. We must stop squeezing them with taxes, red tape and absurd requests.
Sometimes, work is done swiftly in Parliament. Common sense and a desire to reach agreements with the other European institutions transcend political divisions.
(CS) Mr President, the eight obsolete directives on measuring instruments are not, at first sight, an interesting political topic, but in fact, their repeal represents the concrete fulfilment of the principle of subsidiarity, as well as an effort for 'better regulation'. In the area of metrology, there are already international agreements which were made necessary by the globalisation of science and trade, and any harmonisation at the European level is therefore really not necessary. I applaud the responsible approach of the rapporteur, Anja Weisgerber, who decided, on the one hand, to support the Commission proposal for a complete repeal of the directives, while leaving time in the case of seven of them for the relevant Member State metrological institutes to perform an analysis of the implications for national legislation.
The solution, which we will surely approve tomorrow, will therefore also be an interesting test for other directives, as to whether the mutual recognition of regulations at the national level will be sufficient and will not lead to legal uncertainty, and will therefore be more advantageous than an amendment or full harmonisation. Personally, I would be surprised if Member States gave preference to harmonisation.
I would like to congratulate the rapporteur on achieving full support in the Committee on the Internal Market and Consumer Protection, and I would like to thank her for negotiating a consistent position with the Council.
Mr President, first of all, I want to join in the thanks to Anja Weisgerber who is a stalwart member of the Committee on the Internal Market and Consumer Protection and has done a number of these very technical reports with great diligence, and this is a good example of that.
I think that when she started on this work, which was soon after the elections last year, we all felt that what appeared at first sight to be a deceptively simple proposal from the Commission to repeal what appeared on the surface to be outdated legislation would probably be dealt with relatively quickly and without much argument.
The time that this has taken and the relative complexity of the solution show that deregulation and cutting red tape are nothing like as easy as people think. It is very easy to come up with these facile phrases about deregulation, but in the real world, there are always people who want to keep regulation in place. As soon as this proposal hit the Council, we began to realise some of the deep-seated problems that existed from country to country. There were countries which had problems with measuring the weight of ships, or alcohol meters, or tyre pressure gauges. Everyone had their own particular issue.
My conclusion overall is not about the value of the proposal, because in a few months, we will have the alternative proposal which will effectively make this one outdated, and we could almost have waited for that. My appeal to the Commissioner is that the Commission does need to look at its impact assessment and its homework on deregulation proposals much more deeply and get Member States to engage with them before coming up with these proposals.
On reflection I think we could have spent more time on that had we been allowed to do so. It is a success for the committee, but I would say a qualified success, and we need to learn the lessons from that as we go forward.
Mr President, I, too, welcome the rapporteur's proposals and certainly we are living in a much smaller world than ever before. Interaction between people is far greater, and that is set to continue rapidly into the future, so obviously the more harmonisation we have in measurement instruments, the better. I certainly welcome the repeal of the metrology directives and cutting red tape by 25%.
Sometimes, I think we underestimate the ability of people to adapt. I saw in my country how easily we adapted from the old pounds, shillings and pence to the euro and cents, and also only in recent years from miles to kilometres in terms of travel and speed limits. This has made life easier for many people and will continue to do so. I think this is a step in the right direction, so congratulations again.
Mr President, ladies and gentlemen, I am grateful to everyone who spoke during the debate, because it means that there is interest in this proposal for simplification. That is why I wish to emphasise once again the advantages entailed by this choice and, hence, the benefits to be had from it.
I am talking here about advantages for consumers, instrument manufacturers and national administrations. I also wish to assure you, in response to the specific issue raised by Mrs Gebhardt, that the Commission is ready to conduct the studies necessary to re-examine the arguments in favour of harmonisation by April 2011.
In response to Mr Rossi, who criticised the Commission but has now left the Chamber - after making a criticism one would do well to listen to the response, too - there is a joint statement by Parliament, the Council and the Commission on this matter, which reads, and I quote: 'in accordance with Article 25 of Directive 2004/22/EC on measuring instruments, the Commission is invited, by the European Parliament and by the Council, to report, before 30 April 2011, on the implementation of that directive and to submit, where appropriate, a legislative proposal'. As I said in my speech at the start of the debate, I intend to abide by that statement.
Thank you Mr President, ladies and gentlemen, for your commitment and cooperation. Lastly, on the subject of correlation tables, the Commission supports Parliament's position.
Mr President, I would like to express my sincere thanks to all my fellow Members, including my appreciation of their valuable contributions to the debate tonight. After the vote in the morning, we need to shift our focus to the future. Naturally, we are looking forward to seeing how the individual rules and regulations turn out - the Commission has now announced that it will table its proposal for the Measuring Instruments Directive (MID) by the end of April. It will then also be possible to check whether any of the individual legislative regimes that we are removing from circulation are to be incorporated.
It is important, as Mrs Comi also said, that no legal vacuum arises. Mrs Gebhardt, I can tell you that that was also a very important concern for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament and it was one that we were able to follow up on. For me, however, it is also important to mention that the Member States are required to document even more strictly why certain aspects or elements should be retained, as it is only in those circumstances that we really need European regulations; they are not an end in themselves.
I am also looking forward to the Internet consultation that the Commission has announced and which will take place between 6 September and 1 November 2011. The consultation will also involve the companies affected, the authorities and so forth. Once again, I will be listening closely to businesses. When it comes to the existing directive, too, I checked whether these measuring instruments were still in use and, as it happened, the response every single time - for example, from my wine growing association, which I asked about alcohol meters - was that such items of equipment certainly are not used any longer. We therefore need to look very closely into this. If we really do want to make progress towards this target of cutting red tape in Europe by 25% by 2012 - and that, of course, is no longer very far away - we need to make major progress in this area. We, as Parliament, are ready to play a part.
Finally, I just have one more thing to say about the correlation tables. I want to state, at this point, that, once again, what we have here is a compromise, but, with regard to the future, I would like to call on the Member States to commit to actually drawing up these tables because this really is about a uniform implementation of the rules and regulations throughout Europe.
The debate is closed.
The vote will take place tomorrow (Wednesday, 15 December 2010).